CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification, filed on 16 March 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Per Janssen on 24 March 2021.
The application has been amended as follows: 
In the Substitute Specification:
The disclosure is objected to because of the following informalities found in the substitute specification: Page 11, line 30, “(figure 2)” has been deleted. Page 13, line 26, “(figure 1)” has been rewritten as --(figure 2)--. Page 14, lines 17 & 18, “their respective ends” has been rewritten as --respective leg ends--; line 19, “51a-c” has been rewritten as --51a, 51b and 51c.
In the Claims:
In claim 3, line 2; in claim 4, line 3; in claim 5, line 3; in claim 16, line 25; in claim 34, line 2: --at least one-- has been inserted prior to “connector device”, respectively at these instances.
at least one insulating layer--, respectively at these instances.
In claims 6, 22, lines 2 & 3 in each claim, “said first pair of snap-on fingers, said second pair of snap-on fingers,” has been rewritten as --said at least one pair of snap-on fingers--, respectively at these instances.
In claims 7, 30, line 2 in each claim, “material” has been rewritten as --layer--, respectively at these instances.
In claim 15, lines 3 & 4, “the connector device” has been rewritten as --the at least one connector device--.
In claim 16, lines 4, 5, the “-” (i.e. prior to “a” (i.e. line 4) and prior to “inner (line 5), respectively) have been deleted, respectively at these instances; lines 9 & 10 and 25 & 26, “said at least first and second inner conductors” has been rewritten as --said inner conductors of said at least first and second of said at least two coaxial lines--, respectively at these instances; lines 18 & 19, “the first or the second inner conductors” has been rewritten as --the inner conductors of said at least first or second of said at least two coaxial lines--; line 26, “an insulating layer” has been rewritten as --said insulating layer--.
In claim 23, line 2 and in claim 31, lines 1 & 2, “wherein the insulating material is” has been rewritten as --further comprising an insulating layer which is--, respectively at these instances.
In claims 32, 33, line 2 in each claim, “the” has been rewritten as --a--, respectively at these instances.

Claims 1-7, 9, 30; 14, 15, 18-23, 25, 31-33; 16, 34, 35 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An antenna feeding network comprising coaxial lines with inner conductors connected by snap-on fingers and a multi-radiator antenna formed therefrom--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee